 

Ex 10.1

 

AGREEMENT TO REGISTER SHARES

 

This Agreement to Register Shares (“this Agreement”), dated October 18, 2012, is
by and between TRIG Acquisition 1, Inc. (the “Company”) and Michele Grant
(“Grant”), together with the Company, collectively, the “Parties”.

 

WHEREAS, the Company and Grant have entered into a Share Exchange Agreement
dated October 18, 2012 (the “Exchange Agreement”) by and among (i) the Company,
(ii) Grilled Cheese, Inc., a California corporation, (“Grilled Cheese”), (iii)
GCT, Inc., a Nevada corporation and wholly-owned subsidiary of the Company
(“GCT”); (iv) David Danhi, the majority shareholder of Grilled Cheese (“Majority
Shareholder”) and (v) Grant, the minority shareholder of Grilled Cheese
(“Minority Shareholder”, together with the Majority Shareholder, the “Grilled
Cheese Shareholders”). Pursuant to the terms of the Exchange Agreement, among
other things, Grant will be issued 845,000 shares of the Company’s Common Stock
(“Grant Shares”).

 

WHEREAS, Company is also conducting a “best efforts” private offering of up to
$5,000,000 (the “Offering”) of Units consisting of (i) 10% Convertible Senior
Secured Notes (the “Notes”) and (ii) warrants (the “Warrants”) to purchase
shares (the “Warrant Shares” and together with the Notes and the Warrants, the
“Securities”) of our Common Stock at an exercise price of $2.00 per share. Each
Unit consists of a Note, in the principal face amount of $25,000, and Warrants
to purchase 12,500 Shares (the “Units”).

 

WHEREAS, the investors in the Offering are granted certain registration rights
regarding the shares of Common Stock issuable upon conversion of the Notes and
the Warrants, as evidenced by that certain registration rights agreement, a copy
of which has been previously provided to Grant (the “Investor Registration
Rights Agreement”).

 

WHEREAS, the Company and Grant are concurrently with the execution and delivery
of this Agreement entering into an Option Agreement which provides the Company
with and option (the “Option”) to purchase the Grant Shares.

 

WHEREAS, the Company has agreed to provide Grant with certain registration
rights regarding the Grant Shares.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows.

 

1.          In connection with the issuance of the Grant Shares by the Company
to Grant, (a) the Company hereby provides to Grant registration rights regarding
the Grant Shares identical to the registration rights granted to Investors in
the Investor Registration Rights Agreement, (b) the Company shall offer to
include the Grant Shares in any registration pursuant to the Investor
Registration Rights Agreement on the same terms as shares owned by any other
Investor, and (c) Grant shall be subject to the obligations set forth in the
Investor Registration Rights Agreement on the same terms as any other Investor.
The terms of the Registration Rights Agreement are incorporated herein by
reference.

 

2.          The Company hereby agrees that the Grant Shares will be included as
part of any registration statement filed on behalf of the investors in the
Offering pursuant to the Investor Registration Rights Agreement and that Grant
will be entitled to all of the same rights and privileges regarding registration
of the Grant Shares as if the Grant Shares were issued in connection with, and
part of the Offering. Upon registration of the Grant Shares, or expiration of
the Option, all restrictions on the transfer of the Grant Shares contained in
either Section 6.2(g) of the Exchange Agreement or any other share sale
restriction agreement executed pursuant to the Exchange Agreement shall
terminate; provided that Grant and the Grant Shares shall remain subject to all
applicable federal, state and other securities laws, rules and regulations.

 

 

 

 

3.          Each and every provision of this Agreement is severable from each
and all of the other provisions of this Agreement. In the event that any
provision of this Agreement is for any reason unenforceable, the balance of this
Letter Agreement shall nonetheless be of full force and effect.

 

4.          This Agreement (and the other Agreements referred to herein) contain
the entire understanding and agreement between the Parties with respect to the
matters referred to herein. No other representations, covenants, undertakings,
or other prior or contemporary agreements, whether oral or written, respecting
such matters, which are not specifically incorporated herein, shall be deemed in
any way to exist or bind any of the Parties.

 

5.          This Agreement shall not be construed against the party preparing
it, but shall be construed as if all Parties jointly prepared this Agreement,
and any uncertainty or ambiguity shall not be interpreted against any one party.

 

6.          This Agreement shall not be modified by either party by any oral
representation or agreement made before, or after, the execution of this
Agreement. All modifications must be in writing and signed by each party hereto.

 

7.          This Agreement may be executed in counterpart with the counterparts
collectively constituting the entire Agreement. Counterpart copies may be
exchanged with faxed signatures with such faxed signatures having the same force
and effect as original signatures.

 

8.          Each individual signing this Agreement on behalf of an entity
expressly warrants that he or she is fully authorized to execute this Agreement
on behalf of that entity.

 

9.          This Agreement shall be construed and interpreted in accordance with
the law of the State of New York, without giving effect to its rules regarding
conflicts of laws.

 

10.         BY THEIR SIGNATURES BELOW, THE UNDERSIGNED REPRESENT THAT THEY HAVE
READ THE FOREGOING LETTTER GREEMENT AND FULLY UNDERSTAND AND AGREE TO EACH AND
ALL OF THE TERMS AND CONDITIONS SET FORTH THEREIN AND THAT THEY HAVE REVIEWED
AND HAD THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH COUNSEL OF THEIR
CHOOSING.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  /s/ Michele Grant   Michele Grant       TRIG ACQUISITION 1, INC.       By: /s/
A.J. Cervantes   Name: A.J. Cervantes   Title:    CEO

 

TRIG/GRANT Agr to Register Shares 1017122 

 

